Citation Nr: 0026642	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.

3.  Timeliness of appeal for denial of service connection for 
kidney stones, a head injury, and a nervous condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran had a period of honorable active service from 
April 1984 to April 1988.  For a period of service from April 
1988 to June 1991, he received a discharge under other than 
honorable conditions.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for PTSD.  This claim also comes before the Board from 
a November 1994 decision of the St. Petersburg RO, in which 
service connection was denied for a psychosis, to include 
bipolar disorder.  

In addition, the claims on appeal come before the Board from 
a December 1992 decision of the St. Petersburg RO, in which 
entitlement to service connection for kidney stones, a head 
injury, and a nervous condition was denied.  

The claims for service connection for bipolar disorder and 
for PTSD are the subject of a remand which immediately 
follows the decision herein.  


FINDINGS OF FACT

1.  The claims for entitlement to compensation for PTSD and 
for service connection for bipolar disorder are plausible.  

2.  In a December 1992 decision, the RO denied the veteran's 
claims for service connection for kidney stones, a head 
injury, and an unspecified nervous condition.  By letter to 
his latest address of record, which is dated December 11, 
1992, the veteran was notified that service connection had 
been denied for kidney stones, traumatic brain disease, and 
neurosis.  

3.  A notice of disagreement with regard to the claims for 
service connection for kidney stones, traumatic brain 
disease, and neurosis was received at the RO on May 18, 1994.  


CONCLUSIONS OF LAW

1.  The claims for entitlement to compensation for PTSD and 
for service connection for bipolar disorder are well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  

2.  A timely notice of disagreement was not filed regarding 
the December 1992 denial of claims for service connection for 
kidney stones, a head injury, and a nervous condition. 38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Well groundedness of claims for service connection for 
bipolar disorder and for entitlement to compensation for PTSD

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Alternatively, 
a claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1999). Savage v. Gober, 10 Vet. App. 
489, 495-98 (1997). 

Having reviewed the record, the Board finds that the veteran 
has met the threshold requirement of submitting well grounded 
claims for compensation for PTSD and for service connection 
for bipolar disorder.  Specifically, there is competent 
evidence of current diagnoses for these two disorders.  In 
addition, the diagnoses for these disorders have been based, 
in part, on the veteran's assertions regarding in-service 
events.  Therefore, the claims are plausible, and the Board 
finds the claim for compensation for PTSD and the claim for 
service connection for bipolar disorder to be well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999).  

In reaching this determination, the Board is aware of the 
character of discharge.

II.  Timeliness of appeals as to claims for service 
connection for kidney stones, residuals of a head injury, and 
a nervous condition

Initially, the Board notes that the issue of timeliness with 
regard to the above noted service connection claims is the 
issue which was certified to the Board on appeal, and this 
issue has been fully adjudicated by the RO through the 
issuance of a rating decision, Statement of the Case, and 
Supplemental Statement of the Case.  Given that the veteran 
has been afforded notice and the opportunity to present 
argument with respect to this issue, the Board has proceeded 
to address the timeliness issue.  

In a December 1992 decision, the RO denied the veteran's 
claims for service connection for kidney stones, a head 
injury, and an unspecified nervous condition.  It was noted 
that the service medical records were unavailable for review 
and that the veteran had failed to report for a scheduled VA 
examination.  By letter dated December 11, 1992, the veteran 
was notified of the denial of claims for service connection 
for kidney stones, traumatic brain disease, and neurosis, and 
he was also informed of his appellate rights and the 
appropriate procedure for initiating an appeal of the RO's 
decision.  

In a VA Form 21-4138, which is dated May 11, 1994, the 
veteran stated the following:  "please consider this as my 
notice of disagreement with your decision denying service 
connection for PTSD, kidney stones, traumatic brain disease, 
and neurosis."  This statement was received at the RO on May 
18, 1994.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A notice of 
disagreement to an RO determination must be filed within one 
year from the date that that the RO mails notice of the 
determination to an appellant. 38 U.S.C.A. § 7105 (West 1991 
& Supp. 1999); 38 C.F.R. § 20.302(a) (1999).  Otherwise, that 
determination will become final. Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a substantive appeal. Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  Questions as to the timeliness or 
adequacy of response shall be determined by the Board. 38 
U.S.C.A.§§ 7105(d)(3), 7104(a) (West 1991). An application 
that is not in accord with the statutes shall not be 
entertained. 38 C.F.R. § 7108 (West 1991).

In order to appeal the RO's December 1992 denial of claims 
for service connection for kidney stones, a head injury, and 
a nervous condition, the veteran was required to file a 
notice of disagreement within one year following the 
notification thereof.  Thus, the notice of disagreement 
received in May 1994 was not timely filed.  As such, the 
December 1992 rating action is final and the Board does not 
have jurisdiction to adjudicate claims for service connection 
for kidney stones, a head injury, and a nervous condition.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1999).  Accordingly, 
the petition for review of these claims on appeal is 
dismissed.  

The Board does make the determination that a denial of 
service connection for a generic "nervous" condition does 
not constitute a denial of service connection for PTSD or a 
bipolar disorder.  Rather, these are new claims.  


ORDER

The claims for entitlement to compensation for PTSD and for 
service connection for bipolar disorder are well grounded.  

The petition for appellate review of the claims for service 
connection for kidney stones, traumatic brain disease, and 
neurosis are dismissed.  


REMAND


As noted, the Board has found the claims for compensation for 
PTSD and for service connection for a bipolar disorder to be 
well grounded.  VA has a duty to assist a veteran in the 
development of well grounded claims.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  Having reviewed the record, the Board 
has determined that the claims for service connection for 
PTSD and for bipolar disorder must be returned to the RO so 
that further evidentiary development may be conducted.  VA is 
held to have constructive notice of documents generated by 
VA, even if the documents have not been made part of the 
record in a claim for benefits. Bell v. Derwinski, 2 Vet.App. 
611 (1992).  In a statement dated November 1998, the 
veteran's wife indicated that the veteran was currently 
receiving treatment for PTSD and bipolar disorder at a VA 
outpatient facility in Oakland Park, Florida, and that he was 
undergoing counseling at a local veterans center.  On remand, 
the RO will have the opportunity to obtain these records.

Accordingly, these claims are REMANDED for the following 
actions:

1.  The RO should obtain records 
documenting all of the veteran's VA 
psychiatric treatment from 1994 to the 
present time, to specifically include 
records of his outpatient treatment at 
the VA facility in Oakland Park, Florida.

2.  The RO should contact the Veterans 
Center at 315 N.E. 3rd Avenue, Fort 
Lauderdale, Florida, 33301, in order to 
request copies of the veteran's 
counseling records.  

3.  Upon finding that the required 
development has been completed, the RO 
should review the appellant's claims 
based on all of the evidence which is now 
of record.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

